Denied and Opinion Filed November 4, 2019.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01069-CV

                          IN RE SHANNELL Y. RICHARDS, Relator

                  Original Proceeding from the 469th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 469-50782-2017

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                 Opinion by Justice Pedersen, III


       Before the Court is relator’s September 4, 2019 petition for writ of mandamus, real party

in interest’s October 6, 2019 response to the petition, and relator’s October 8, 2019 reply. In her

petition, relator requests that we direct the trial court to vacate the June 8, 2018 agreed final decree

of divorce and issue a judgment in accordance with the parties’ December 20, 2018 agreed

amendment to the mediated settlement agreement.

       To be entitled to mandamus relief, relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition for

writ of mandamus, the response filed by real party, relator’s reply, and the applicable law, we

conclude relator has not shown she is entitled to the relief requested. Accordingly, we deny

relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the
petition if the court determines relator is not entitled to the relief sought).




                                                     /Bill Pedersen, III//
                                                     BILL PEDERSEN, III
                                                     JUSTICE


191069f.p05




                                                  –2–